UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7407



CHARLIE BRINKLEY,

                                               Plaintiff - Appellant,

          versus

CORRECTIONAL OFFICER SMITH; CORRECTIONAL OFFI-
CER PERRY; CORRECTIONAL OFFICER TAYLOR; JOSEPH
LOFTON,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-709)

Submitted:   January 18, 1996              Decided:   February 5, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed as modified by unpublished per curiam opinion.


Charlie Brinkley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1988) action as frivolous under 28 U.S.C.

§ 1915(d) (1988). Appellant alleged physical mutilation and dep-

rivation of personal property. Because Appellant may be able to

particularize his complaint to state a non-frivolous claim, see
Coleman v. Peyton, 340 F.2d 603, 604 (4th Cir. 1965), we modify the

district court's order to reflect that the dismissal is without

prejudice and affirm that disposition. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the Court and argument would not

aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2